 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12   RUBEN BRISENO, an individual,                 Case No. 2:20-cv-02986-MRW
13                Plaintiff,                       Honorable Michael R. Wilner
                                                   Roybal Federal Building
14         v.
                                                    STIPULATED PROTECTIVE
15   CITY OF WEST COVINA, a municipal               ORDER
     entity; IAN PAPARRO, individually and in
16   his official capacity as a police officer for  (MRW VERSION 4/19)
     the West Covina Police Department;
17   CHRISTOPHER QUEZADA, individually ‫ ܈‬Check if submitted without
     and his official capacity as a police officer    material modifications to MRW
18   for the West Covina Police Department;           form
     ABEL HERNANDEZ, individually and in
19   his official capacity as a police officer for
     the West Covina Police Department; and
20   DOES 1-50, inclusive, individually and in
     their official capacity as police officers for
21   the West Covina Police Department,
22                Defendants.
23
24   1.    INTRODUCTION
25         1.1   PURPOSES AND LIMITATIONS
26         Discovery in this action is likely to involve production of confidential,
27   proprietary, or private information for which special protection from public
28   disclosure and from use for any purpose other than prosecuting this litigation may be
                                             -1-
                                STIPULATED PROTECTIVE ORDER
 1   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
 2   the following Stipulated Protective Order. The parties acknowledge that this Order
 3   does not confer blanket protections on all disclosures or responses to discovery and
 4   that the protection it affords from public disclosure and use extends only to the
 5   limited information or items that are entitled to confidential treatment under the
 6   applicable legal principles. The parties further acknowledge, as set forth in Section
 7   12.3, below, that this Stipulated Protective Order does not entitle them to file
 8   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 9   that must be followed and the standards that will be applied when a party seeks
10   permission from the court to file material under seal.
11         1.2    GOOD CAUSE STATEMENT
12         The Parties represent that pre-trial discovery in this case may include matters
13   that are confidential and privileged and may require the discovery of and/or
14   production of documents pertaining to the West Covina Police Department’s
15   investigation of the underlying criminal activities, as well as peace officer personnel
16   file information and/or documents which the Parties agree includes: (1) Personal
17   data, including marital status, family members, educational and employment history,
18   home addresses, or similar information; (2) Medical history; (3) Election of
19   employee benefits; (4) Employee advancement, appraisal, or discipline; and (5)
20   Complaints, or investigations of complaints, if any, concerning an event or
21   transaction in which a peace officer participated, or which a peace officer perceived,
22   and pertaining to the manner in which the peace officer performed his or her duties.
23   The Defendants contend that such information is privileged as official information.
24   Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033 (9th Cir. Cal. 1990); see also Kerr
25   v. United States Dist. Ct. for N.D. Cal., 511 F.2d 192, 198 (9th Cir.1975), aff'd, 426
26   U.S. 394, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976). Further, discovery may require
27   depositions, written discovery and/or the production of certain West Covina Police
28   Department Policies and Procedures and peace officer training information the public
                                           -2-
                              STIPULATED PROTECTIVE ORDER
 1   disclosure of which could comprise officer safety, and/or raise security issues.
 2   Additionally, the Defendants contend that that public disclosure of such material and
 3   information poses a substantial risk of embarrassment, oppression and/or physical
 4   harm to peace officers whose confidential information is disclosed. The Parties
 5   further agree that the risk of harm to peace officers is greater than with other
 6   government employees due to the nature of their profession. Finally, the Defendants
 7   contend that the benefit of public disclosure of confidential information is minimal
 8   while the potential disadvantages are great.
 9   2.     DEFINITIONS
10          2.1    Action: Ruben Briseno v. City of West Covina, Ian Paparro, Christopher
11   Quezada, Abel Hernandez and DOES 1-50.
12          2.2    Challenging Party: a Party or Non-Party that challenges the designation
13   of information or items under this Order.
14          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for protection
16   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
17   Cause Statement.
18          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20          2.5    Designating Party: a Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL.”
23          2.6    Disclosure or Discovery Material: all items or information, regardless
24   of the medium or manner in which it is generated, stored, or maintained (including,
25   among other things, testimony, transcripts, and tangible things), that are produced or
26   generated in disclosures or responses to discovery in this matter.
27          2.7    Expert: a person with specialized knowledge or experience in a matter
28   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                           -3-
                              STIPULATED PROTECTIVE ORDER
 1   an expert witness or as a consultant in this Action.
 2         2.8    House Counsel: attorneys who are employees of a party to this Action.
 3   House Counsel does not include Outside Counsel of Record or any other outside
 4   counsel.
 5         2.9    Non-Party: any natural person, partnership, corporation, association, or
 6   other legal entity not named as a Party to this action.
 7         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 8   to this Action but are retained to represent or advise a party to this Action and have
 9   appeared in this Action on behalf of that party or are affiliated with a law firm which
10   has appeared on behalf of that party and includes support staff.
11         2.11 Party: any party to this Action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
15   Discovery Material in this Action.
16         2.13 Professional Vendors: persons or entities that provide litigation support
17   services (e.g., photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19   and their employees and subcontractors.
20         2.14 Protected Material:       any Disclosure or Discovery Material that is
21   designated as “CONFIDENTIAL.”
22         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
23   from a Producing Party.
24   3.    SCOPE
25         The protections conferred by this Stipulation and Order cover not only
26   Protected Material (as defined above), but also (1) any information copied or
27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
28   compilations of Protected Material; and (3) any testimony, conversations, or
                                            -4-
                               STIPULATED PROTECTIVE ORDER
 1   presentations by Parties or their Counsel that might reveal Protected Material.
 2         Any use of Protected Material at trial will be governed by the orders of the trial
 3   judge. This Order does not govern the use of Protected Material at trial.
 4   4.    DURATION
 5         Even after final disposition of this litigation, the confidentiality obligations
 6   imposed by this Order will remain in effect until a Designating Party agrees otherwise
 7   in writing or a court order otherwise directs. Final disposition will be deemed to be
 8   the later of (1) dismissal of all claims and defenses in this Action, with or without
 9   prejudice; and (2) final judgment herein after the completion and exhaustion of all
10   appeals, rehearings, remands, trials, or reviews of this Action, including the time
11   limits for filing any motions or applications for extension of time pursuant to
12   applicable law.
13   5.    DESIGNATING PROTECTED MATERIAL
14         5.1    Exercise of Restraint and Care in Designating Material for Protection.
15   Each Party or Non-Party that designates information or items for protection under
16   this Order must take care to limit any such designation to specific material that
17   qualifies under the appropriate standards. The Designating Party must designate for
18   protection only those parts of material, documents, items, or oral or written
19   communications that qualify so that other portions of the material, documents, items,
20   or communications for which protection is not warranted are not swept unjustifiably
21   within the ambit of this Order.
22         Mass, indiscriminate, or routinized designations are prohibited. Designations
23   that are shown to be clearly unjustified or that have been made for an improper
24   purpose (e.g., to unnecessarily encumber the case development process or to impose
25   unnecessary expenses and burdens on other parties) may expose the Designating
26   Party to sanctions.
27         If it comes to a Designating Party’s attention that information or items that it
28   designated for protection do not qualify for protection, that Designating Party must
                                           -5-
                              STIPULATED PROTECTIVE ORDER
 1   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 2         5.2    Manner and Timing of Designations. Except as otherwise provided in
 3   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 4   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 5   under this Order must be clearly so designated before the material is disclosed or
 6   produced.
 7         Designation in conformity with this Order requires:
 8                (a) for information in documentary form (e.g., paper or electronic
 9   documents, but excluding transcripts of depositions or other pretrial or trial
10   proceedings), that the Producing Party affix at a minimum, the legend
11   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
12   contains protected material. If only a portion or portions of the material on a page
13   qualifies for protection, the Producing Party also must clearly identify the protected
14   portion(s) (e.g., by making appropriate markings in the margins).
15                A Party or Non-Party that makes original documents available for
16   inspection need not designate them for protection until after the inspecting Party has
17   indicated which documents it would like copied and produced. During the inspection
18   and before the designation, all of the material made available for inspection will be
19   deemed “CONFIDENTIAL.”             After the inspecting Party has identified the
20   documents it wants copied and produced, the Producing Party must determine which
21   documents, or portions thereof, qualify for protection under this Order. Then, before
22   producing the specified documents, the Producing Party must affix the
23   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
24   portion or portions of the material on a page qualifies for protection, the Producing
25   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
26   markings in the margins).
27                (b)   for testimony given in depositions that the Designating Party
28   identify the Disclosure or Discovery Material on the record, before the close of the
                                           -6-
                              STIPULATED PROTECTIVE ORDER
 1   deposition all protected testimony.
 2                   (c) for information produced in some form other than documentary and
 3   for any other tangible items, that the Producing Party affix in a prominent place on
 4   the exterior of the container or containers in which the information is stored the
 5   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
 6   protection, the Producing Party, to the extent practicable, will identify the protected
 7   portion(s).
 8             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 9   failure to designate qualified information or items does not, standing alone, waive
10   the Designating Party’s right to secure protection under this Order for such material.
11   Upon timely correction of a designation, the Receiving Party must make reasonable
12   efforts to assure that the material is treated in accordance with the provisions of this
13   Order.
14   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
15             6.1   Timing of Challenges.    Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court’s
17   Scheduling Order.
18             6.2   Meet and Confer. The Challenging Party will initiate the dispute
19   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
20   et seq.
21             6.3   The burden of persuasion in any such challenge proceeding will be on
22   the Designating Party. Frivolous challenges, and those made for an improper purpose
23   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
24   expose the Challenging Party to sanctions. Unless the Designating Party has waived
25   or withdrawn the confidentiality designation, all parties will continue to afford the
26   material in question the level of protection to which it is entitled under the Producing
27   Party’s designation until the Court rules on the challenge.
28
                                             -7-
                                STIPULATED PROTECTIVE ORDER
 1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this
 4   Action only for prosecuting, defending, or attempting to settle this Action. Such
 5   Protected Material may be disclosed only to the categories of persons and under the
 6   conditions described in this Order. When the Action has been terminated, a Receiving
 7   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 8         Protected Material must be stored and maintained by a Receiving Party at a
 9   location and in a secure manner that ensures that access is limited to the persons
10   authorized under this Order.
11         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
12   otherwise ordered by the court or permitted in writing by the Designating Party, a
13   Receiving    Party    may      disclose   any   information   or   item    designated
14   “CONFIDENTIAL” only to:
15                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
16   well as employees of said Outside Counsel of Record to whom it is reasonably
17   necessary to disclose the information for this Action;
18                (b) the officers, directors, and employees (including House Counsel) of
19   the Receiving Party to whom disclosure is reasonably necessary for this Action;
20                (c) Experts (as defined in this Order) of the Receiving Party to whom
21   disclosure is reasonably necessary for this Action and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23                (d) the Court and its personnel;
24                (e) court reporters and their staff;
25                (f) professional jury or trial consultants, mock jurors, and Professional
26   Vendors to whom disclosure is reasonably necessary for this Action and who have
27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28                (g) the author or recipient of a document containing the information or
                                           -8-
                              STIPULATED PROTECTIVE ORDER
 1   a custodian or other person who otherwise possessed or knew the information;
 2                (h) during their depositions, witnesses ,and attorneys for witnesses, in
 3   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 4   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
 5   they will not be permitted to keep any confidential information unless they sign the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 7   agreed by the Designating Party or ordered by the court. Pages of transcribed
 8   deposition testimony or exhibits to depositions that reveal Protected Material may be
 9   separately bound by the court reporter and may not be disclosed to anyone except as
10   permitted under this Stipulated Protective Order; and
11                (i) any mediator or settlement officer, and their supporting personnel,
12   mutually agreed upon by any of the parties engaged in settlement discussions.
13   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
14         PRODUCED IN OTHER LITIGATION
15         If a Party is served with a subpoena or a court order issued in other litigation
16   that compels disclosure of any information or items designated in this Action as
17   “CONFIDENTIAL,” that Party must:
18                (a) promptly notify in writing the Designating Party. Such notification
19   will include a copy of the subpoena or court order;
20                (b) promptly notify in writing the party who caused the subpoena or
21   order to issue in the other litigation that some or all of the material covered by the
22   subpoena or order is subject to this Protective Order. Such notification will include
23   a copy of this Stipulated Protective Order; and
24                (c) cooperate with respect to all reasonable procedures sought to be
25   pursued by the Designating Party whose Protected Material may be affected.
26         If the Designating Party timely seeks a protective order, the Party served with
27   the subpoena or court order will not produce any information designated in this action
28   as “CONFIDENTIAL” before a determination by the court from which the subpoena
                                           -9-
                              STIPULATED PROTECTIVE ORDER
 1   or order issued, unless the Party has obtained the Designating Party’s permission.
 2   The Designating Party will bear the burden and expense of seeking protection in that
 3   court of its confidential material and nothing in these provisions should be construed
 4   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
 5   directive from another court.
 6   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 7         PRODUCED IN THIS LITIGATION
 8         (a) The terms of this Order are applicable to information produced by a Non-
 9   Party in this Action and designated as “CONFIDENTIAL.” Such information
10   produced by Non-Parties in connection with this litigation is protected by the
11   remedies and relief provided by this Order. Nothing in these provisions should be
12   construed as prohibiting a Non-Party from seeking additional protections.
13         (b) In the event that a Party is required, by a valid discovery request, to
14   produce a Non-Party’s confidential information in its possession, and the Party is
15   subject to an agreement with the Non-Party not to produce the Non-Party’s
16   confidential information, then the Party will:
17                (1) promptly notify in writing the Requesting Party and the Non-Party
18   that some or all of the information requested is subject to a confidentiality agreement
19   with a Non-Party;
20                (2) promptly provide the Non-Party with a copy of the Stipulated
21   Protective Order in this Action, the relevant discovery request(s), and a reasonably
22   specific description of the information requested; and
23                (3) make the information requested available for inspection by the Non-
24   Party, if requested.
25         (c) If the Non-Party fails to seek a protective order from this court within 14
26   days of receiving the notice and accompanying information, the Receiving Party may
27   produce the Non-Party’s confidential information responsive to the discovery
28   request. If the Non-Party timely seeks a protective order, the Receiving Party will
                                          - 10 -
                              STIPULATED PROTECTIVE ORDER
 1   not produce any information in its possession or control that is subject to the
 2   confidentiality agreement with the Non-Party before a determination by the court.
 3   Absent a court order to the contrary, the Non-Party will bear the burden and expense
 4   of seeking protection in this court of its Protected Material.
 5   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 7   Protected Material to any person or in any circumstance not authorized under this
 8   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 9   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
10   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
11   persons to whom unauthorized disclosures were made of all the terms of this Order,
12   and (d) request such person or persons to execute the “Acknowledgment and
13   Agreement to Be Bound” that is attached hereto as Exhibit A.
14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15         PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17   inadvertently produced material is subject to a claim of privilege or other protection,
18   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
20   may be established in an e-discovery order that provides for production without prior
21   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
22   parties reach an agreement on the effect of disclosure of a communication or
23   information covered by the attorney-client privilege or work product protection, the
24   parties may incorporate their agreement in the stipulated protective order submitted
25   to the court.
26   12.   MISCELLANEOUS
27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
28   person to seek its modification by the Court in the future.
                                          - 11 -
                              STIPULATED PROTECTIVE ORDER
 1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2   Protective Order no Party waives any right it otherwise would have to object to
 3   disclosing or producing any information or item on any ground not addressed in this
 4   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 5   ground to use in evidence of any of the material covered by this Protective Order.
 6         12.3 Filing Protected Material. A Party that seeks to file under seal any
 7   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
 8   only be filed under seal pursuant to a court order authorizing the sealing of the
 9   specific Protected Material at issue. If a Party's request to file Protected Material
10   under seal is denied by the court, then the Receiving Party may file the information
11   in the public record unless otherwise instructed by the court.
12   13.   FINAL DISPOSITION
13         After the final disposition of this Action, as defined in paragraph 4, within 60
14   days of a written request by the Designating Party, each Receiving Party must return
15   all Protected Material to the Producing Party or destroy such material. As used in
16   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
17   summaries, and any other format reproducing or capturing any of the Protected
18   Material. Whether the Protected Material is returned or destroyed, the Receiving
19   Party must submit a written certification to the Producing Party (and, if not the same
20   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
21   (by category, where appropriate) all the Protected Material that was returned or
22   destroyed and (2) affirms that the Receiving Party has not retained any copies,
23   abstracts, compilations, summaries or any other format reproducing or capturing any
24   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
25   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
26   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
27   reports, attorney work product, and consultant and expert work product, even if such
28   materials contain Protected Material. Any such archival copies that contain or
                                          - 12 -
                              STIPULATED PROTECTIVE ORDER
 1   constitute Protected Material remain subject to this Protective Order as set forth in
 2   Section 4 (DURATION).
 3         14.    Any willful violation of this Order may be punished by civil or criminal
 4   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
 5   authorities, or other appropriate action at the discretion of the Court.
 6                                            Respectfully Submitted,
 7   Dated: April 20, 2021                    JONES & MAYER
 8
                                              By: /s/Melissa M. Ballard
 9                                              James R. Touchstone
                                                Melissa M. Ballard
10                                              Attorneys for Defendants
                                                CITY OF WEST COVINA; IAN
11                                              PAPARRO; CHRISTOPHER
                                                QUEZADA; ABEL HERNANDEZ
12
13
     Dated: April 20, 2021                    JOHN L BURRIS LAW OFFICES
14
15                                            By: /s/ DeWitt M Lacy
16                                              DeWitt M Lacy
                                                Attorneys for Plaintiff,
17                                              RUBEN BRISENO

18
19
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
20
21
22
23
24   Dated: April 21, 2021
                                           Honorable Michael R. Wilner
25                                         UNITED STATES DISTRICT COURT JUDGE

26
27
28
                                          - 13 -
                              STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I, _____________________________ [full name], of
 5   ____________________________ [full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of Ruben Briseno v. City of West Covina, et al; Case No. 2:20-
 9   cv-02986-MRW. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [full
19   name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23   Date: ______________________________________
24   City and State where signed: _________________________________
25
26   Printed name: _______________________________
27
28   Signature: __________________________________
                                    -1-
                                  EXHIBIT A
                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
